A truck owned by the appellant was pulling out of the loading bay area of a building owned by the defendant Federation of Jewish Philanthropies of New York when the overhead garage door began to close on the truck, which was not completely clear of the bay. The door fell on the plaintiff Lawrence Esposito, allegedly causing him injuries.
We conclude that the Supreme Court erred in denying the appellant’s motion for summary judgment. The evidence submitted by the appellant indicated that its employees had no control over the garage door, and there is no evidence to *548indicate that the driver of the truck could have avoided the accident. Because the respondents failed to submit evidence establishing some basis for liability on behalf of the appellant, the appellant’s motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it should have been granted (see, Zuckerman v City of New York, 49 NY2d 557; Feinman v Cantone, 192 AD2d 577). Miller, J. P., Copertino, Santucci and Altman, JJ., concur.